Citation Nr: 1425204	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-40 328	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES
 
1.  Entitlement to a rating in excess of 10 percent for a low back strain prior to November 12, 2013.
 
2.  Entitlement to a rating in excess of 10 percent for a low back strain since November 12, 2013.
 
3.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from November 1969 to May 1972 and from December 1972 to June 1990.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which increased the rating for a low back strain to 10 percent effective January 5, 2005.
 
In November 2011, the Board denied the claim.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims.  In February 2013, the Court granted a Joint Motion for Remand.  The Board remanded the issue to the Appeals Management Center (AMC) in April 2013 for further development, and the issue is now again before the Board for adjudication.
 
A review of Virtual VA reveals that it contains no additional documents relevant to this claim.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.
 
The issues of entitlement to a rating in excess of 10 percent for a low back strain since November 12, 2013 and entitlement to a total disability rating based on individual unemployability addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Prior to November 12, 2013, the Veteran's low back strain was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees; a combined range of motion of the thoracolumbar spine less than 121 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
 
CONCLUSION OF LAW
 
The criteria for an evaluation in excess of 10 percent for a low back strain prior to November 12, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in May 2005 notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  He was provided notice of how VA determines disability ratings and effective dates in August 2006.  The Veteran was notified of applicable rating criteria in an April 2009 letter.  The appeal was most recently readjudicated in the October 2013 supplemental statement of the case.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains the Veteran's service treatment records, private medical records, the reports of VA examinations, and VA medical records.  
 
As noted, in April 2013 the claim was remanded for additional development.  The AMC acquired additional private and VA treatment records, and in September 2013 the Veteran was afforded a VA examination.  All records and the examination report have been associated with either the Virtual VA or Veterans Benefits Management System claims files.  The Board therefore finds that all necessary evidence has been acquired, there has been substantial compliance with the remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Relevant Laws and Regulations
 
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  An  evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, however, as shown below, the evidence warrants a uniform rating for the period prior to November 12, 2013.  See also 38 C.F.R. § 3.344 (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When the applicability of 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).
 
Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).
 
The Veteran's low back strain is evaluated under 38 C.F.R. § 4.71a , Diagnostic Code 5237.  For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
 
For VA compensation purposes, normal forward thoracolumbar flexion is zero to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation are each from zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.
 
There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  Id.
 
Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).
 
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).
 
VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).
 
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
Analysis
 
A July 1993 rating decision granted entitlement to service connection for a low back strain and assigned a noncompensable evaluation effective August 17, 1992.  In June 2005, the Veteran submitted a claim for increase.  An August 2005 rating decision increased the rating to 10 percent, effective January 5, 2005.  The Veteran contends that his low back strain warrants a rating higher than 10 percent.
 
The Board finds, however, that upon review of the relevant medical evidence, entitlement to an evaluation in excess of 10 percent from January 5, 2005 to November 11, 2013 for a low back strain is not warranted.  
 
The Veteran's VA and private treatment records show numerous complaints of back pain and physical therapy sessions for the lumbar spine.  Since at least 2005, the Veteran has been treated for lower back pain, which he has often described as "sharp and stabbing."  He has reported that his back pain has been exacerbated by strenuous work activities, such as mopping, lifting heavy objects, or shoveling.  In February 2008, the Veteran reported that he hurt his lower back at work after shoveling snow, and felt a "pressure like someone stepping on [his] back."  Range of motion testing showed "notable discomfort" with forward flexion at 90 degrees, with no significant pain with torsion or lateral flexion.  At a follow-up examination later in February 2008, the Veteran reported feeling better, but with "still fair amount of discomfort."  Flexion and extension were noted to be limited due to discomfort.  Lateral rotation and flexion were normal.  In March 2008, the Veteran's range of motion showed that he was 12 inches "shy of full flexion from toes to floor, able to extend midline but with notable discomfort."  Lateral flexion was painful, but the Veteran was able to twist at the waist without much discomfort.  Reflexes and muscle strength were found to be normal.  In April 2008, the Veteran showed "significant improvement," with full range of motion of the back.  Range of motion testing showed flexion with hands to 6 inches "shy of full," full extension without pain, and lateral flexion and rotation without pain.  He was told he could go back to work without restrictions on May 1, 2008.  In June 2013, the Veteran complained of chronic back pain exacerbated by activity.  He denied radiating pain, numbness or tingling in the extremities, loss of bladder or bowel control, or weakness.  The Veteran's VA and private treatment records contain no additional range of motion findings or any findings of guarding, abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis.
 
A June 2005 VA examination report shows that the Veteran had 90 degrees of flexion and 10 degrees of extension, 45 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  Thus, the combined range of motion was 250 degrees.  The examiner noted some mild muscle spasm with range of motion testing but no atrophy or asymmetry.  The Veteran reported that his back pain had worsened recently and interfered with lifting and sleep.  He reported pain with movement and snapping and popping.
 
A May 2009 VA examination report showed flexion to 90 degrees.  Extension, bilateral lateral flexion, and bilateral rotation were to 30 degrees in each plane of movement for a combined range of thoracolumbar motion of 240 degrees.  Range of motion was not painful, and there was no additional limitation on repetitive use due  to pain, fatigue, weakness, or lack of endurance.  Neurologic function was normal. There was no scoliosis, reverse lordosis, or abnormal kyphosis.  The Veteran reported constant, nonradiating sharp low back spinal pain that worsened with lifting.  The Veteran walked unaided with a steady gait without a brace, assistive device, or orthosis.  Flare-ups were reported to occur two to three times per week, lasting most of the day.  The Veteran reported that "[d]uring a flare-up there is warmth with no redness and no additional limitations."  Flare ups were alleviated by rest and Vicodin.  The Veteran denied incapacitating episodes related to the low back pain, but stated that he had lost 18 weeks of work during the last 12-month period due to back pain.  The Veteran reported erectile dysfunction caused by taking mental health drugs.  The examiner found no history of urinary disorder.
 
The Veteran was afforded a VA examination in September 2013.  In the examination report and accompanying neurosurgery note, the Veteran was noted to report having stabbing lower back pain much of the time.  The Veteran did not report any radiating pain or lower extremity tingling, numbness, or weakness.  The Veteran did not report any bower or bladder problems, other than occasional urinary urgency.  

On physical examination, the examiner found full strength and sensation of the lower extremities, with normal, symmetric reflexes.  Gait and station were normal.  There was no sign of guarding, muscle spasm, muscle weakness,  Range of motion testing showed flexion to 90 degrees, with painful motion at 80 degrees, extension to 25 degrees, with painful motion at 15 degrees, left and right lateral flexion to 30 degrees, with painful motion at 30 degrees, and left and right lateral rotation to 30 degrees, with no evidence of painful motion.  After three repetitive motions, range of motion testing found flexion to 80 degrees, extension to 15 degrees, and right and left lateral rotation and flexion to 30 degrees.  The Veteran did not use any assistive devices, and his back disability did not impact his ability to work.  There was also no evidence of radiculopathy or myelopathy, and the Veteran was found to not have intervertebral disc syndrome or any central nervous system condition or other neurologic abnormalities.  

The September 2013 examiner diagnosed the Veteran with chronic low back strain (lumbago) and opined that lumbar joint disease and radicular pain were less likely than not secondary disorders to service-connected lumbar strain.  The Veteran did report flare-ups after prolonged walking or standing, after running/jumping, after lifting heavy loads, or in cold/damp climates, after which he reported requiring rest, stretching, medication, and activity limitation.  Regarding limitation of motion caused by flare-ups, the examiner stated that it would be "impossible to predict what a 'flare-up' would consist of, when it would occur, the limitations due to it, and the treatment of it."  An addendum note further added that it was less likely as not that radiculopathy was caused or aggravated by low back strain, because the "Veteran does not describe any radicular pain in the past and does not have any now" and "there are no examination findings of radiculopathy."
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for lumbar strain prior to November 12, 2013.  At no time prior to November 12, 2013 have there been range of motion findings which demonstrate the limited range of motion required for the assignment of a rating higher than 10 percent.  The September 2013 VA examiner specifically discussed the additional range of motion caused by pain.  While the examiner found that pain did further limit the Veteran's range of motion, pain did not limit to degrees that would allow for the assignment of a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; DeLuca, 8 Vet. App. 202.  There is no indication in the examination report that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability.  While the Veteran has asserted that the examination happened on a day when he, by chance, was not having back pain, there is no evidence in the clinical record that the findings of the September 2013 VA examiner are unrepresentative of the Veteran's limitations of motion overall.  The Veteran's VA and private treatment records contain no findings of limitation of motion greater than that found in September 2013.  Even in February 2008, when the Veteran had seriously injured his back due to a workplace snow shoveling injury, his forward flexion was found to be 90 degrees, with no significant pain with torsion or lateral flexion.
 
Furthermore, at no time has any VA examiner or treating medical professional found that the Veteran had had an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a rating of 20 percent due to these symptoms.
 
The Board has also considered whether additional evaluations can be assigned for any associated, objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  The evidence clearly shows, however, that the Veteran does not have a diagnosis of a bowel or bladder disorder, radiculopathy, or any other associated neurological impairment.
 
While the Board acknowledges that the appellant's back disorder causes pain, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The Board empathizes with the Veteran without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation. Id.
 
While the Veteran has reported flare-ups which require rest and have caused him to miss work, he has at no time been prescribed bed rest by a physician which would qualify as an "incapacitating episode," nor has he asserted that he has, and he has not at any time been diagnosed with an intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  While the Veteran's February 2008 X-ray noted a showing of "mild facet arthropathy," this does not constitute a diagnosis of intervertebral disc disease, and the September 2013 examiner found that the Veteran did not have intervertebral disc syndrome.  Hence, there is no medical evidence supporting the assignment of a higher rating under the Diagnostic Code 5243 for intervertebral disc syndrome.  Id.
 
Based on the foregoing, the Board finds that the 10 percent rating currently assigned to the Veteran since January 5, 2005 and prior to November 12, 2013 is appropriate.  There is no probative, clinical evidence establishing that the Veteran's low back strain warrants an evaluation in excess of 10 percent for this period on appeal.
 
The Board has considered whether the 10 percent rating was warranted at any time during the one-year period prior to VA's assigned effective date for the increase, January 5, 2005 (receipt of the Veteran's increased rating claim).  In the absence of any relevant evidence during that period, however, a 10 percent rating cannot be granted for the one-year period prior to VA's receipt of the Veteran's claim.
 
Lastly, the Board has also considered whether the Veteran's disability during this period presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  At the May 2009 VA examination, the Veteran reported that he had missed 18 weeks of work during the prior 12-month period due to back pain.  While the record does not show any serious incapacitation from May 2008 to May 2009, the records do reflect a significant period of missed work in the year prior; these records show that the Veteran injured his back at work while shoveling snow, and that this was the reason why he did not work from February 2008 until May 1, 2008.  The Veteran's private treatment records also show that this at-work accident was covered by his jurisdiction's Workers' Compensation, and there is no indication in the medical records that the Veteran has missed such a considerable period of time from work since then.  

VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  While 38 C.F.R. § 3.321(b)(1) notes that an extraschedular evaluation may be warranted when "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization," this does not mean that interference with employment alone constitutes an exceptional or unusual disability picture.  Marked interference with employment, such as what was experienced by the Veteran in February to April 2008, is therefore a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See 38 C.F.R. § 3.321(b)(1).  The purpose of the rating criteria are primarily to compensate for "impairment in earning capacity," and in this case, although the Veteran did miss work for an injury related to his low back strain, there is no evidence that the Veteran's actual earning capacity has been altered.  38 C.F.R. § 4.1.  The Veteran was noted to continue to be employed full-time during the period being decided, and furthermore, the September 2013 examiner found that the Veteran's back disorder did not have any impact on his ability to work.
 
Hence, the evidence preponderates against finding anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The symptoms presented by the Veteran's low back strain, which are manifested by pain, limited motion, and functional limitations, are fully contemplated by the rating schedule; there are no additional symptoms of his disabilities on appeal that have not been considered and are not addressed by the Rating Schedule.  The Board has considered the factors of functional loss listed in 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca, 8 Vet. App. 202 in determining the Veteran's appropriate rating.  Moreover, there are higher ratings available under other Diagnostic Codes related to lumbar spine disability, as well as additional evaluations that could be assigned for associated neurological symptoms, but the Veteran has not been shown to have such symptomatology.  The disability rating assigned is adequate to compensate for the symptoms he has manifested, the loss of working time, and the physical discomfort and challenges presented at work as the result of his low back strain.  Thus, the Board finds no evidence warranting entitlement to referral for extraschedular consideration.  Thun, 22 Vet. App. 111.
 
In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for a low back strain prior to November 12, 2013 is denied.
 
 
REMAND
 
In a November 12, 2013 statement, the Veteran indicated that his low back strain had become significantly worse and that he was no longer able to work due to back pain.  This issue must therefore be remanded for an additional VA examination of the spine to include consideration whether a total disability evaluation based on individual unemployability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
Additionally, the record indicates that the Veteran has received regular health care treatment at the Iowa City VA Health Care system.  Currently, VA treatment records dating up to September 2013 are of record.  All relevant, additional treatment records should be requested and associated with the claims file.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Provide the Veteran with appropriate notice under the Veterans Claims Assistance Act of 2000 of the information and evidence necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that he expected to furnish.
 
2.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Iowa City VA Health Care System and affiliated facilities since September 2013.  All records received should be associated with the claims file.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  After the above steps have been completed, the RO/AMC should make arrangements for the Veteran to undergo VA spine examination to determine the current severity of his service-connected low back strain.  The Veteran's complete claims folder, including all pertinent records from Virtual VA and VBMS, must be made available for the examiner's review prior to the entry of any opinion.  All indicated studies must be performed, and all findings should be reported in detail.  

The examiner must conduct range of motion testing of the low back, expressed in degrees.  The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with a lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.  Any related neurological disorders, including neuropathy and radiculopathy, should be discussed.
 
The examiner is also asked to discuss specifically what impairment is caused by the Veteran's low back disorder on his occupational functioning.   If the Veteran is found to suffer from a back disorder other than a lumbar strain the examiner must attempt to differentiate all pathology due to the lumbar strain from pathology caused by any other lumbar disorder. The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
5.  Ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiners have documented their consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
6.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


